Citation Nr: 0027655	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  98-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent rating for 
Post Traumatic Stress Disorder (PTSD), to include restoration 
of a 100 percent rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The appellant had active service from April 1964 to March 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's PTSD was initially service connected, effective 
August 1986, by a rating decision dated December 1986.  
Initially, the PTSD was rated as 10 percent disabling under 
the schedular provisions, with several instances, during 
periods of hospitalization, where it was temporarily rated as 
100 percent disabling.  In a rating decision dated July 1989, 
the PTSD was increased to 30 percent disabling.  
Subsequently, there were several additional periods of 
hospitalization where the veteran was evaluated as 
100 percent disabled.

In a rating of July 1993, a 100 percent schedular rating was 
assigned for the PTSD.  This rating was made effective from 
June 11, 1992.  In a rating decision dated February 1994, the 
PTSD was rated as 100 percent disabling and this rating was 
continued forward.  In November 1997, a rating decision 
proposed reducing the rating for the PTSD to 70 percent 
disabling.  This was confirmed in a rating decision dated 
April 1998 and the reduction was made effective July 1, 1998.

The veteran filed a notice of disagreement to the reduced 
rating giving rise to this appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  By rating decision of July 1993, a 100 percent rating was 
assigned for PTSD, effective June 11, 1992.  This was based 
in part on outpatient records showing significant social 
isolation and functional impairment.

3.  The veteran's disability has improved over the years.  
His GAF has improved from 45 in September 1996, to 50 in 
October 1997.  In the past, he has been assessed in need of 
specialized PTSD therapy, individual treatment programs, as 
well as in-patient treatment.  Currently, he is only 
receiving monthly individual therapy at the VA medical 
center.

4.  The veteran was given appropriate notice of his re-
evaluation, which was performed after a full and 
comprehensive evaluation of the veteran's current condition 
by an appropriate VA specialist was completed.  The 
examination and medical records resulting in reduction were 
as full and complete as those used to grant the 100 percent 
rating.

5.  The reduction that was effectuated was not done as the 
result of a change in the rating criteria, but rather is 
based on improvement in the overall condition.

6.  The evidence shows that the psychiatric disorder produces 
no more than severe social and industrial impairment under 
the old criteria, and that total occupational and social 
impairment has not been shown under the new criteria.


CONCLUSIONS OF LAW

1.  The reduction in the disability rating for the veteran's 
PTSD from 100 percent to 70 percent was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.105, 
3.343, 3.344, 4.1, 4.2, 4.10, 4.13, 4.126, 4.130, Diagnostic 
Code 9411 (1996) (1999).

2.  The criteria for a 100 percent rating for PTSD have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.132, 
Diagnostic Code (DC) 9411 (1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Restoration of 100 Percent Evaluation.

The veteran was awarded a 100 percent evaluation by a rating 
dated July 1993 and was effective from June 1992.  This was 
based in part on medical records showing significant social, 
industrial, and functional impairment at that time, under the 
criteria in effect at that time.  The record also revealed 
that there had been numerous periods of hospitalization for 
treatment of the psychiatric disorder.

In October 1997, a proposed rating decision was developed 
which explained why the lower evaluation was justified as 
required by 38 C.F.R. § 3.105(e).  The file indicates that 
this decision was sent to the veteran in November 1997.  

In a rating decision dated in April 1998, the lowered rating 
was implemented, effective July 1, 1998.  This lowered rating 
was based, at least in part, on a comprehensive reevaluation 
performed by the VA Medical Center in Montgomery, Alabama in 
October 1997.  As discussed below, however, it is the 
conclusion of the Board that the basis for the reduction was 
improvement in symptoms of the disorder, not the change in 
criteria.  It is also concluded that the examination report 
and the other medical records on file are as comprehensive as 
those used to assign the 100 percent rating effective over 5 
years earlier.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted, and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  

Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he may request a predetermination hearing, if 
the request is received by the VA within 30 days from the 
date of the notice.  If additional evidence is not received 
within the 60 day period and no hearing is requested, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60 day period from the date of notice to the veteran expires.  
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e),(h).

A claim for "restoration" may also require consideration of 
38 C.F.R. § 3.344.  According to this regulation, a reduction 
in a rating that has "stabilized" for five years or more, may 
not be reduced on the basis of only one examination, unless 
all the evidence of record clearly shows that a sustained 
improvement has occurred.  The U.S. Court of Appeals for 
Veterans Claims (Court), in Lehman v. Derwinski, 1 Vet. App. 
339 (1991), held that this five-year period is merely a 
guideline, and that the entire clinical record must be 
reviewed in order to determine whether, in fact, the disorder 
in issue has actually "stabilized."

Additionally, 38 C.F.R. § 3.344 provides that a rating 
decision will not be reduced based upon an examination that 
is "...less full and complete than those on which payments 
were authorized or continued..."  This regulation further 
states that "[r]atings on account of diseases which become 
comparatively symptom free (findings absent) after prolonged 
rest...will not be reduced on examinations reflecting the 
results of bed rest."  Moreover, although the evidence may 
show that some improvement has occurred, the rating agency 
must consider "...whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life."  38 C.F.R. § 3.344.  The 
provisions apply to ratings which have continued for five 
years or more and not to disabilities which have not become 
stabilized and are likely to improve.  38 C.F.R. § 3.344(c).

The veteran's 100 percent rating was in effect for five 
years, therefore, 38 C.F.R. § 3.344 applies in this case.

Furthermore, the veteran's disorder was initially rated as 
100 percent disabling under the criteria in effect for 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, prior to 
November 7, 1996.  

The Board stresses that the applicable analysis is based on a 
rating reduction, rather than an increased rating.  See 
Dofflemeyer v. Derwinski 2 Vet. App. 277 (1992).  It must 
thus be determined whether the examination which formed the 
basis of the reduction in rating for the PTSD disability to 
70 percent was as full and complete as the examination which 
formed the basis for the grant of the 100 percent rating for 
this disability.  Notwithstanding the veteran's statements 
made in his personal hearing that the October 1997 VA medical 
exam was brief, the examiner provides a comprehensive 
analysis of the veteran's condition as a result of this exam.  
The October 1997 VA medical exam contains an analysis of the 
veteran's current condition and appears to address all areas 
that were addressed in the previous VA medical exams.  
Moreover, the other contemporaneous records on file support 
the rating reduction.  For instance, it is noted that around 
the time that the appellant was assigned the 100 percent 
rating there had been several periods of hospitalization.  
Such periods of hospitalization have not been indicated in 
the more recent past.  It does not appear that there has been 
a psychiatric hospitalization since approximately 1994.

The "old" criteria are utilized for ratings prior to the 
effective date of the change.  Under those criteria, a 70 
percent evaluation required that the disorder cause the 
veteran's ability to establish and maintain effective or 
favorable relationships be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior; and that the individual was thereby demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 
9411 (1996).

Under regulations that took effect during the pendency of 
this appeal (the "new" criteria), a 70 percent evaluation 
is warranted when occupational and social impairment is 
present with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.132, DC 9411 (1999).

It is the finding of the Board that the action described 
above reflects compliance with the procedural requirements of 
38 C.F.R. § 3.105.  It is the conclusion of the Board that 
the basis for the reduction was the improvement in the 
symptoms of the disorder, not the change in criteria.  
Considering the factors as enumerated in the applicable 
rating criteria, the Board finds that the evidence does not 
reflect that a greater than 70 percent rating for PTSD is 
warranted under either criteria after the VA medical 
evaluation dated October 1997.

As indicated above, the veteran showed considerable 
improvement in the October 1997 VA medical exam.  The 
veteran's GAF improved from 45 to 50 between September 1996 
and October 1997.  In the October 1997 exam, it was noted 
that the veteran was competent to manage his funds and 
benefits, a material improvement since September 1996, when 
the VA examiner noted that the veteran was not competent to 
manage funds.  In the September 1996 exam, the veteran 
reported that he actively avoided people and that he was a 
loner.  This is consistent with the requirements for a 100 
percent rating under the old criteria.  To qualify for a 100 
percent rating under the old criteria, required the disorder 
caused the attitudes of all contacts to be so adversely 
affected as to result in virtual isolation in the community.  
This is consistent with the veteran's reported behavior in 
that he indicated that nobody comes near him and that he does 
not tell anyone where he is staying.  While the veteran 
continued to report in the October 1997 exam that he had 
difficulty trusting people and still did not like people, 
however, there were no statements, as were made in the 
previous exam, to suggest that he actively isolated himself 
from people or had withdrawn from the community.  Finally, in 
his most recent VA medical examination the veteran was found 
alert and oriented as to time, place and person.  These 
changes represent material improvements as contemplated by 
38 C.F.R. § 3.344(c).  Similarly, it is again noted that 
there were no recent hospitalizations contemporaneous with 
the 1997 examination.

Based on the facts contained in the claims file, it appears 
that all due process requirements contained in the relevant 
regulations and law were followed by the RO in this case.  

2.  Entitlement to a Current Rating in excess of 70 percent.

Initially, the Board finds that the appellant's increased 
rating claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented a claim which is 
plausible.  In the context of a claim for an increased 
evaluation of a condition adjudicated service connected, an 
assertion by a claimant that the condition has worsened is 
sufficient to state a plausible, well-grounded claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The record 
is devoid of any indication that there are other medical 
records or evidence that is available which should be 
obtained.  Therefore, no further development is required in 
order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

The applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 1996).  However, this 
change was prior to the veteran's current appeal, so there is 
no requirement for the Board to consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation for evaluating the claim for an increased rating.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the Board will adjudicate the veteran's 
claim for an increased rating pursuant to the current 
regulations, which were in effect during the relevant time.  
However, since the veteran's previous rating was made under 
the old criteria for PTSD, it will be necessary to evaluate 
the veteran's claim for restoration under both of the two 
rating criteria.  38 U.S.C.A. § 1155.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The most current evaluation of the present level of the 
veteran's PTSD is found in a VA medical examination dated 
October 1997.  In this report, the examiner noted that the 
veteran had not been employed since 1980.  The examiner went 
on to report that the veteran was cooperative, irritable and 
mildly depressed.  The examiner noted that his eye contact 
and speech were good and that the veteran denied suicidal or 
homicidal ideations.  Furthermore, the examiner noted that 
the veteran was competent to handle his personal affairs and 
funds.  He was assigned a GAF of 50.

However, in the BVA hearing the veteran claimed that the VA 
examiner was late and only allotted 12 minutes to examine 
him.  Furthermore, he claimed that he was afraid to tell the 
examiner that he had suicidal or homicidal ideations for fear 
that, "I'll either be locked up or they'll be notifying the 
police."  He went on to comment that he was scared because 
he has previously spent time in prison.  

In a previous VA medical examination, conducted in September 
1996, the examiner also noted the veteran's irritability and 
depression.  However, in this evaluation, the evaluator noted 
that the veteran has difficulty dealing with stress related 
to environment and relationships.  The examiner noted that 
the veteran could not manage his funds and benefits.  He was 
assigned a GAF of 45.

In a July 1995 VA medical examination, it was noted that the 
veteran suffered from nightmares and night sweats.  
Furthermore, the veteran complained that he was uncomfortable 
being at the VA medical center.  However, the examiner noted 
that the veteran was relevant, coherent and competent to 
handle funds.

In a February 1994, upon his release from the Madison, 
Wisconsin VA medical center, the discharge report noted that 
the veteran had several episodes of panic attacks and 
flashbacks.  The report indicated that they occurred around 
January 21st, on the anniversary of the date that his platoon 
was overrun and suffered severe causalities.

The VA rating system for PTSD is governed by 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.132, DC 9411 (1999) and is 
rated under the criteria contained in DC 9440 (1999) that 
covers all Chronic Adjustment Disorders.  The criteria for 
rating a mental disorder, except for eating disorders, are 
outlined in the section above.

It is noted that since his discharge from an in-patient 
program at the VA medical center in Madison, Wisconsin in 
1994, the veteran has not required hospitalization for his 
disorder.  However, regular monthly individual therapy 
sessions for his disorder have been continued.  Occupational 
and social impairment, with deficiencies, in work, family 
relations and mood have been noted.  In the October 1997 VA 
PTSD exam the veteran reported that he goes off on people for 
no apparent reason and that he does not like people, which 
suggests that the veteran's inability to establish and 
maintain effective relationships has continued.  However, 
there is no evidence to suggest that the veteran suffers from 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations.  In 
fact, the veteran denied suffering from hallucinations, but 
did indicate that he suffered from nightmares and flashbacks.

Furthermore, there in the October 1997 exam there was no 
evidence of grossly inappropriate behavior.  In fact, in this 
exam, it was reported that the veteran was neatly dressed; 
his speech was clear, coherent and relevant and his eye 
contact was normal. 

Finally, in the 1997 exam the veteran was found to have a 
good memory and was reported to be alert and oriented as to 
time, place and person.  The veteran did not indicate any 
danger of hurting self or others, although it must be noted 
that the veteran attempted to address this in his BVA 
hearing.  During his BVA hearing, the veteran indicated that 
he did not want to indicate suicidal or homicidal feelings 
for fear of hospitalization.  

The record is clear that the veteran suffers from a long-term 
mental disorder.  However, the question is the level of 
disability.  Based on the evidence contained in the claims 
file, it does appear that the veteran's condition has 
improved.  The veteran's GAF has improved from 45 to 50 
between September 1996 and October 1997.  

Furthermore, the examiner noted that in October 1997, the 
veteran was competent to manage his funds and benefits, an 
improvement since September 1996, when the VA examiner noted 
that the veteran was not competent to manage funds.  

In the 1996 VA PTSD exam, it was reported that the veteran 
was hostile, depressed and slept for extended period of time.  
The examiner reported that the veteran had difficulty with 
questions relating to memory concentration.  However, in the 
1997 VA exam it was reported that he was cooperative.  
Furthermore, in the 1997 exam, it was reported that the 
veteran had no problems remembering recent and remote events 
and he was only mildly depressed.  These changes, combined 
with the fact that the veteran no longer requires 
hospitalization for his disorder, represent a material 
improvement in the veteran's condition as contemplated by 
38 C.F.R. § 3.343.  

It is noted in both exam that the veteran remained irritable 
and that he still suffered from nightmares, however, in the 
1997 exam, the veteran no longer reported waking up sweating 
or in a daze from the nightmares.

Therefore, based on the improvement in the veteran's 
condition, as evidenced by the recent evaluation and a 
careful evaluation of the veteran's entire claims file, a 
70 percent, but not a 100 percent evaluation is justified at 
this time.  

ORDER

The reduction of a 100 percent evaluation for PTSD to 70 
percent was proper; the appeal for restoration of a 100 
percent evaluation for a psychiatric disorder, to include a 
rating in excess of 70 percent is denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

